Citation Nr: 0031806	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than February 23, 
1998 for the award of a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant had active service from September 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that determination, the RO granted the 
appellant's claim seeking entitlement to a total disability 
evaluation based on individual unemployability effective 
February 23, 1998.  The appellant disagreed with the 
effective date assigned and this appeal ensued.  


FINDINGS OF FACT

1.  The RO received the appellant's claim for a total 
disability rating based on individual unemployability on 
February 23, 1998.  

2.  The record contains no evidence relevant to the 
appellant's employability during the one-year period prior to 
February 23, 1998.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 23, 
1998 for the award of a total disability rating based upon 
individual unemployability are not met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.1(p) & (r), 3.151, 3.155(a), 
3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability), which 
the RO received on February 23, 1998.  Generally, the 
effective date of an award based on an original claim of 
compensation is the latter of two alternative dates - the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim were 
received within one year after separation from service the 
effective date would be the day after separation from service 
or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  
Here, the appellant separated from service in 1945 and the 
record does not indicate that he filed an unemployability 
claim within one year of that date.  Therefore, the effective 
date will be the date of receipt of the claim or the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim was received 
within one year from such date.  38 C.F.R. § 3.400(o)(2).  
The Board will look to all communications from the appellant 
that may be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, VA is required 
to identify and act on informal claims for benefits.  
38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

The currently assigned effective date, February 23, 1998, is 
based on the date of receipt of the unemployability claim.  
If that date of claim is accurate, the effective date of the 
unemployability benefit may be up to one year earlier (or 
February 23, 1997) depending on whether evidence supports a 
total disability rating during that period.  If, on the other 
hand, a claim were received prior to February 23, 1998, the 
effective date may be assigned derivative from such an 
earlier date depending on the evidence.  

Turning first to the accuracy of the date of claim, the 
record contains no other VA Form 21-8940 than the form 
received on February 23, 1998.  Nor does the record contain 
any document submitted by the appellant or his representative 
prior to February 23, 1998 alluding to a claim for 
unemployability benefits.  Therefore, the date of receipt of 
the claim was February 23, 1998.  The appellant may still 
demonstrate an earlier effective date with evidence that he 
was entitled to unemployability benefits at some time during 
the one-year period prior to February 23, 1998.  See 
38 C.F.R. § 3.400(o)(2).  Review of the record, though, 
provides no evidence concerning his employability.  In an 
October 1997 statement, a VA physician indicated the 
appellant required considerable convalescence following 
multiple surgeries.  VA nerve conduction study in June 1997 
showed he had peripheral neuropathy of the left upper 
extremity.  VA examination in May 1997 and VA clinical 
records from March to April 1997 revealed various orthopedic 
and neurologic disorders.  None of this evidence, though, 
discussed or referred to the appellant's ability to engage in 
a substantially gainful occupation, the key consideration for 
VA unemployability benefits.  Therefore, the record contains 
no support for an effective date prior to February 23, 1998, 
the date of receipt of the claim.  

The appellant's representative noted in a November 2000 
statement that in 1995 the RO "invited" the appellant to 
apply for individual unemployability benefits.  The record 
includes a May 9, 1995 letter from the RO to the appellant, 
copied to the representative, informing him of the 
establishment of a temporary total disability and the denial 
of special monthly compensation benefits.  The RO also 
informed the appellant that he "may be entitled to 
compensation at the 100 [percent] rate if you are unable to 
secure and follow a substantially gainful occupation because 
of your service-connected disabilities".  Enclosed with the 
letter was a blank VA Form 21-8940, the appropriate 
application form for unemployability benefits.  The record 
does not indicate that he completed and returned the form to 
VA; the only such completed form of record is that received 
on February 23, 1998.  The appellant's representative argued 
that "it was obvious that he did not understand the 
procedural elements necessary to secure this benefit" 
because he did not return the form and continued to apply for 
other lesser benefits rather than unemployability.  The 
representative postulated it was "obvious" the appellant 
was trying to apply for unemployability and suggested the RO 
should have realized this and followed up with a clear 
explanation.  No remedy is suggested, but it appears the 
representative might be urging an effective date as of or 
near the May 9, 1995 letter.  

Essentially, the representative argues that the RO violated 
some duty owed to the appellant.  VA had an obligation under 
38 U.S.C.A. § 5103 (West 1991) to notify the appellant of 
evidence necessary to complete an application, if an 
application were incomplete.  Compare Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (effective July 14, 1999, and in part striking 
38 U.S.C.A. § 5103 (West 1991) and replacing it with a 
similarly worded and revised section 5102).  This obligation 
applied only where there was an incomplete application 
referencing other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344-45 (1996), aff'd 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940, 118 S. Ct. 
2348, 141 L. Ed. 2d 718 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the appellant had not submitted an 
application at all, and so had not even submitted an 
incomplete application.  Because he had not submitted an 
application, VA's duty under section 5103 had not begun.  

Additionally, VA had a duty to forward to a claimant a formal 
application form (such as a VA Form 21-8940) when an informal 
claim had been submitted.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  So long as that form was returned to 
VA within one year of the filing of the informal claim, the 
date of claim would be the date of receipt of the informal 
claim for effective date purposes.  38 C.F.R. § 3.155(a).  In 
this case, it appears that the RO recognized the numerous 
service-connected disabilities as raising the possibility of 
entitlement to unemployability benefits and forwarded the 
appropriate form.  The RO thereby fulfilled its obligation by 
forwarding an application form to the appellant once it had 
received his informal claim.  The one-year filing period 
began to run, and the record does not show that the appellant 
returned the application within the one-year period.  
Quarles, 3 Vet. App. at 141.  The RO's reference to the 
possibility of unemployability benefits and forwarding of an 
application form accorded with the obligation imposed by 
Quarles.  The RO was not obligated, as suggested by the 
representative, to recognize the appellant's purported 
confusion, and it cannot be said that it was "obvious" the 
appellant intended in 1995 to apply for unemployability 
benefits.  

The record shows that the appellant filed a claim seeking 
unemployability benefits on February 23, 1998 and that the 
record contained no evidence within the one-year period prior 
to that date supporting the award of unemployability.  For 
these reasons, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than February 23, 
1998 for the award of unemployability benefits.  





ORDER

An effective date earlier than February 23, 1998 for the 
award of a total disability rating based upon individual 
unemployability is denied.  



		
	Jeffrey J. Schueler
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 6 -




- 6 -


